To require respondent to set aside a judgment, reinstate the case and hear a motion therein for continuance.
Granted April 29, 1875.
Suit upon a promissory note. Plea, general issue. No affiadavit of merits filed. On the first day of the term relator moved, on affidavits showing the absence of material witnesses, for a continuance; respondent refused to entertain the motion, on the ground that the case had been noticed for inquest, called the case out of its order and judgment was entered for plaintiff.
Held, that a defendant is entitled to produce witnesses on the inquest to show the actual amount due or quantum of recovery.